         Case 1:19-cr-00144-AKH Document 88 Filed 09/11/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   September 11, 2020

BY ECF
The Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:      United States v. Orsini Quintero, 19 Cr. 144 (AKH)

Dear Judge Hellerstein:

       At the defendant’s request, the Court adjourned today’s conference until September 23,
2020. The Government respectfully requests that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from today’s date, September 11, 2020, to and including
September 23, 2020, to allow the parties to discuss a possible pretrial disposition, allow the
defendant to contemplate potential pretrial motions, and allow the defendant time to review
materials recently produced by the Government relating to the Confidential Source in this case.
The Government respectfully submits that the ends of justice served by the exclusion of time
outweigh the best interests of the public and the defendant in a speedy trial. The defendant,
through counsel, has consented to this request.

                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney



                                               By: ________________________________
                                                  Sam Adelsberg / Amanda Houle
                                                  Assistant United States Attorney
                                                  (212) 637-2494 / 2194
cc:          All counsel (by ECF)
